Roy Reed III v. State of Texas
















IN THE
TENTH COURT OF APPEALS
 

No. 10-00-327-CR
No. 10-00-328-CR

     ROY REED, III,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 252nd District Court
Jefferson County, Texas
Trial Court Nos. 79780 and 79801
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Roy Reed III pleaded guilty to possession of less than one gram of cocaine and aggravated
robbery without the benefit of a plea recommendation.
  Reed asked the court to place him on
deferred adjudication community supervision.  The State asked the court to assess his punishment
at two years’ confinement for the cocaine charge and six years’ confinement for the aggravated
robbery.  After a presentence investigation, the court assessed Reed’s punishment in accordance
with the State’s request.  
      Reed and his trial counsel signed a waiver of appeal.
  Because Reed waived his right to
appeal, we dismiss his appeal.
 See Blanco v. State, 18 S.W.3d 218, 219-20 (Tex. Crim. App.
2000); Clayburn v. State, 985 S.W.2d 624, 625 (Tex. App.—Waco 1999, no pet.) (per curiam).
 
                                                                   PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed
Opinion delivered and filed August 1, 2001
Do not publish